                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    BANK OF AMERICA, N.A.,                                 Case No. 2:16-CV-1992 JCM (NJK)
                 8                                           Plaintiff(s),                       ORDER
                 9            v.
               10     DESERT SANDS VILLAS HOMEOWNERS’
                      ASSOCIATION, et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Bank of America, N.A. v. Desert Sands Villas
               14
                      Homeowners' Association et al, case no. 2:16-cv-01992-JCM-NJK.
               15
                             On May 10, 2019, the court granted plaintiff Bank of America, N.A.’s (“plaintiff”) motion
               16
                      for reconsideration, thereby resolving all pending claims in this matter. (ECF No. 44). On June
               17
                      12, 2019, the court signed and entered plaintiff’s proposed judgment. (ECF No. 46).
               18
                             As there are no further issues to resolve, the court will close the case.
               19
                             Accordingly,
               20
                             IT IS SO ORDERED.
               21
                             The clerk of court is instructed to close the case.
               22
                             DATED June 18, 2019.
               23
               24                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
